 

Exhibit 10.1

 

Boxlight Corporation

1045 Progress Circle

Lawrenceville, GA 30043

 

April 17, 2020

 

MyStemKits, Inc.

8910 University Center Lane, Suite 400

San Diego, CA 92122

Ryan Legudi

+1 (858) 900-4158

ryan@mystemkits.com
 

Gentlemen:

 

Reference is made to the asset purchase agreement, dated February 3, 2020 (the
“Purchase Agreement”) by and among MyStemKits, Inc,, a Delaware corporation (the
“Company” or the “Seller”); STEM Education Holdings Pty Limited (“STEM
Education”), the sole shareholder of the Company and a 100% owned subsidiary of
STEMify Limited, formerly, Robo 3D Ltd., a corporation organized under the laws
of Australia (“STEMify”); Boxlight, Inc., a Washington corporation (the
“Buyer”); and Boxlight Corporation, a Nevada corporation (“BOXL”). All
capitalized terms used in this letter agreement shall have the same meanings as
they ar defined in the Purchase Agreement.

 

The parties to the Purchase Agreement intend to consummate the transactions
contemplated by the Purchase Agreement. However, in view of the adverse effects
on our businesses resulting from the COVID -19 virus and world wide pandemic, we
agree that, in addition to the Assumed Liabilities the total aggregate Purchase
Price for the sale, transfer, assignment and conveyance of the Acquired Assets
of Six Hundred Thousand Dollar (USD$600,000) shall be payable as follows:

 

(a) The sum of Two Hundred and Fifty Thousand Dollars, of which (i) One Hundred
Thousand Dollars (USD$100,000) shall be payable in cash at Closing, and (ii) One
Hundred Fifty Thousand Dollars (USD$150,000) shall be in the form of a working
capital and inventory adjustment credit to the Purchase Price. In such
connection, BOXL shall undertake in good faith and made additional inventory
available for sale by the Buyer in the ordinary course of business following the
Closing and

 

(b) The Three Hundred and Fifty Thousand Dollar (USD$350,000) Purchase Note
shall be payable in four installments $87,500 of principal and accrued interest
with the first installment due on July 31, 2020 and thereafter on October 31,
2020, January 31, 2021 and April 30, 2021, and the form of Purchase Note
attached as Exhibit B to the Purchase Agreement (i) may be subject to adjustment
as provided below and (ii) is hereby amended to reflect the above payment dates
for the four installment payments.

 

In addition to the potential adjustments to the Purchase Note set forth in the
Purchase Agreement, the Seller has provided Boxlight with a monthly management
forecast for the period from April 2020 to December 2022. Pursuant to our
discussions including the impact of the Covid-19 pandemic, Boxlight has been
advised that there is a degree of uncertainty over the ability of the Seller to
meet these budgets for the quarter ending July 31, 2020, and the quarter ending
October 31, 2020. Corresponding with these periods are two scheduled installment
payments due to be paid by Boxlight under the Purchase Note of $87,500 for each
respective period, for a total amount of $175,000. Accordingly, the Seller
acknowledges that if the actual gross revenue of the business of the Seller
acquired by Boxlight for these periods is materially below the budget, Boxlight
reserves the right to review and discuss in good faith with the Seller a
potential adjustment to the outstanding payment amounts payable under the
Purchase Note for those two installment payments.

 



  

 

 

Please acknowledge your agreement with the above arrangements. By your execution
of this letter agreement you acknowledge that no further approvals of or
consents to this letter agreement are required by another other party of parties
to the Purchase Agreement.

 

IN WITNESS WHEREOF, the undersigned parties hereto have executed this letter
agreement, or caused this letter agreement to be executed by their duly
authorized officers, as of the date set forth above

 

  BOXL       BOXLIGHT CORPORATION       By: /s/ Michael Pope   Name: Michael
Pope,   Title: President         BUYER         BOXLIGHT, INC.         By: /s/
Michael Pope    Name: Michael Pope,   Title: President         SELLER        
MYSTEMKITS, INC.         By: /s/ Ryan Legudi   Name: Ryan Legudi   Title: CEO
and Sole Director

 

  2



 